DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I, claims 1-16, in the reply filed on 04 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheseldine (US 4,164,005).
With respect to claim 1, Cheseldine discloses a solid electrolytic capacitor (see abstract), comprising: a porous anode body comprising a valve metal (see FIG. 1, element 11 and col. 3, lines 31-33), wherein the porous anode body is sintered (see col. 1, lines 31-33); a metallic PVD layer, wherein the metallic PVD layer is disposed directly on a planar surface of the porous anode body (see FIG. 1, element 10; the Office notes that the metallic layer being PVD is a product-by-process limitation that is not granted patentable weight outside of the structure it implies – here, a metallic layer; see MPEP 2113); a dielectric overlying at least a portion of the porous anode body, wherein the dielectric is also formed within the porous anode body (see FIG. 1, element 12, col. 3, lines 37-40); a cathode overlying at least a portion of the dielectric that overlies the porous anode body, the cathode comprising a solid 
With respect to claim 2, Cheseldine discloses that the porous anode body is formed from a powder of the valve metal, wherein the powder has a specific charge ranging from about 10,000 pF*V/g to about 500,000 pF*V/g.  See col. 3, line 35 and claim 10, citing specifically, tantalum.  Further, the Office notes that specific charge is a physical property of the structures recited in claim 1.  While Cheseldine does not explicitly disclose the specific charge range recited in claim 2, Cheseldine explicitly discloses the structures of claim 1, and as such, implicitly discloses any physical properties associated therewith, including specific charge.  See MPEP 2112.01(a).
With respect to claim 3, Cheseldine discloses that the valve metal comprises tantalum, niobium, aluminum, hafnium, titanium, an electrically conductive oxide thereof, or an electrically conductive nitride thereof.  See col. 3, line 35 and claim 10, citing specifically, tantalum.  
With respect to claim 6, Cheseldine discloses that the metallic PVD layer is sputtered onto the planar surface of the porous anode body, wherein an upper surface of the metallic PVD layer is in direct contact with the planar surface of the porous anode body.  See FIG. 1, wherein the metallic layer 10 is in direct contact with the anode body 11.  The Office notes that the metallic layer being PVD and applied by sputtering are both product-by-process limitation that is not granted patentable weight outside of the structure it implies – here, a metallic layer; see MPEP 2113.
With respect to claim 7, Cheseldine discloses that the metallic PVD layer is formed from a metal having a melting point ranging from about 15000C to about 35000C.  See col. 3, line 30, citing tantalum.
With respect to claim 8, Cheseldine discloses that the metallic PVD layer comprises tantalum, niobium, hafnium, titanium, tungsten, vanadium, zirconium, or a combination thereof.  See col. 3, line 30, citing tantalum.
With respect to claim 10, Cheseldine discloses that the solid electrolyte comprises manganese dioxide, a conductive polymer, or a combination thereof.  See col. 3, lines 40-46, citing manganese dioxide.
With respect to claim 11, Cheseldine discloses that the anode termination comprises an oxide dilution layer adjacent the metallic PVD layer (see FIG. 1, element 16b), an oxidation resistant material layer adjacent the oxide dilution layer (see FIG. 1, element 17b), and an outermost metallic layer adjacent the oxidation resistant material layer (see FIG. 1, element 18b).
With respect to claim 13, Cheseldine discloses that the cathode termination comprises an oxidation barrier layer and a conductive paste layer.  See FIG. 1, elements 14 and 16a.
With respect to claim 14, Cheseldine discloses that the solid electrolytic capacitor includes a coating of an insulating resin, wherein at least a portion of the anode termination and a portion of the cathode termination are exposed and free of the coating.  See FIG. 3, element 49.
With respect to claim 15, Cheseldine discloses a module comprising a plurality of the solid electrolytic capacitors of claim 1.  See col. 4, lines 60-65.
With respect to claim 16, Cheseldine discloses that the plurality of solid electrolytic capacitors are arranged in series, in parallel, or in a non-polar configuration.  See col. 5, lines 24-30, noting that a plurality of capacitors are connected to a single anode termination.
Claims 1-10 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulus (US Pat. App. Pub. No. 2016/0284476).
With respect to claim 1, Paulus discloses a solid electrolytic capacitor, comprising: a porous anode body comprising a valve metal (see FIG. 1, element 102, and paragraph [0019]), wherein the 
With respect to claim 2, Paulus discloses that the porous anode body is formed from a powder of the valve metal, wherein the powder has a specific charge ranging from about 10,000 pF*V/g to about 500,000 pF*V/g.  See paragraph [0019].
With respect to claim 3, Paulus discloses that the valve metal comprises tantalum, niobium, aluminum, hafnium, titanium, an electrically conductive oxide thereof, or an electrically conductive nitride thereof.  See paragraph [0023].
With respect to claim 4, Paulus discloses that the porous anode body has a thickness of from about 100 micrometers to about 400 micrometers.  See paragraph [0032].
With respect to claim 5, Paulus discloses that the metallic PVD layer is impermeable to liquids.  See paragraph [0031].
With respect to claim 6, Paulus discloses that the metallic PVD layer is sputtered onto the planar surface of the porous anode body, wherein an upper surface of the metallic PVD layer is in direct contact 
With respect to claim 7, Paulus discloses that the metallic PVD layer is formed from a metal having a melting point ranging from about 15000C to about 35000C.  See paragraph [0023], citing valve-metals, and specifically tantalum.
With respect to claim 8, Paulus discloses that the metallic PVD layer comprises tantalum, niobium, hafnium, titanium, tungsten, vanadium, zirconium, or a combination thereof.  See paragraph [0023].
With respect to claim 9, Paulus discloses that the metallic PVD layer has a thickness ranging from about 0.01 micrometers to about 10 micrometers.  See paragraph [0032], citing about 10 micrometers.
With respect to claim 10, Paulus discloses that the solid electrolyte comprises manganese dioxide, a conductive polymer, or a combination thereof.  See paragraph [0039].
With respect to claim 12, Paulus discloses that an oxidation resistant material is embedded within the metallic PVD layer, and an outermost metallic layer is adjacent the metallic PVD layer with the oxidation resistant material embedded therein.  See paragraphs [0043] and [0045].
With respect to claim 13, Paulus discloses that the cathode termination comprises an oxidation barrier layer and a conductive paste layer.  See paragraph [0046], citing a carbon layer and a silver layer.
With respect to claim 14, Paulus discloses that the solid electrolytic capacitor includes a coating of an insulating resin, wherein at least a portion of the anode termination and a portion of the cathode termination are exposed and free of the coating.  See paragraph [0047] and FIG. 1, element 110.
With respect to claim 15, Paulus discloses a module comprising a plurality of the solid electrolytic capacitors of claim 1.  See paragraph [0049].
With respect to claim 16, Paulus discloses that the plurality of solid electrolytic capacitors are arranged in series, in parallel, or in a non-polar configuration.  See paragraphs [0049]- [0051].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Paulus (US Pat. App. Pub. No. 2016/0284476) in view of Cheseldine (US 4,164,005).
With respect to claim 11, Paulus fails to teach that the anode termination comprises an oxide dilution layer adjacent the metallic PVD layer, an oxidation resistant material layer adjacent the oxide dilution layer, and an outermost metallic layer adjacent the oxidation resistant material layer.
Cheseldine, on the other hand, teaches that the anode termination comprises an oxide dilution layer adjacent the metallic PVD layer (see FIG. 1, element 16b), an oxidation resistant material layer adjacent the oxide dilution layer (see FIG. 1, element 17b), and an outermost metallic layer adjacent the oxidation resistant material layer (see FIG. 1, element 18b).  Such an arrangement results in high bond strength for a termination, as well as providing a low cost reliable termination system.  See col. 2, lines 8-14.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of invention, to modify Paulus, as taught by Cheseldine, in order to provide improved terminations and connections thereto.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848